                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


KARL MONROE SWAIN                             )
      Plaintiff,                              )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 2:19-CV-18-FL
                                              )
ANDREW SAUL                                   )
Commissioner of Social Security               )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 24, 2020, and for the reasons set forth more specifically therein, that plaintiff’s motion
for judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted.

This Judgment Filed and Entered on September 24, 2020, and Copies To:
Branch W. Vincent, III (via CM/ECF Notice of Electronic Filing)
Cathleen C. McNulty (via CM/ECF Notice of Electronic Filing)


September 24, 2020                            PETER A. MOORE, JR. CLERK
                                                /s/ Sandra K. Collins
                                              (By) Sandra K. Collins, Deputy Clerk




           Case 2:19-cv-00018-FL Document 25 Filed 09/24/20 Page 1 of 1
